Citation Nr: 1610400	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  10-17 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Nebraska-Western Iowa Health Care System


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment provided at Good Samaritan Hospital on May 29 and 30, 2009.  

(The issues of entitlement to service connection for chronic obstructive pulmonary disorder and of entitlement to an increased initial rating for coronary artery disease are addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Harold H. Hoffman III, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967, and from March 1969 to June 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of decisions of June 2009 issued by the Department of Veterans Affairs (VA) Nebraska-Western Iowa Health Care System.  These decisions denied payment to five separate entities, each of whom treated the Veteran at Good Samaritan Hospital on May 29 and 30, 2009.  In the interest of clarity, the Board shall simply describe his care as being furnished by Good Samaritan.  

In March 2011, the Veteran testified at a Board hearing.

The Board denied the Veteran's claim in a February 2014 rating decision.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 memorandum decision, the Court vacated the Board's February 2014 decision and remanded it to the Board.  


FINDINGS OF FACT

1.  The Veteran was injured in an all terrain vehicle (ATV) accident on May 28, 2009.  He was diagnosed as suffering from a broken tibia and fibula, and he underwent surgery on May 29, 2009.  

2.  The Veteran's treatment at a non-VA facility was rendered in a situation of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.
3.  It was not feasible for the Veteran to obtain this treatment from the VA or from another federal facility.


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical expenses incurred at Good Samaritan Hospital in Kearney, Nebraska, on May 29 and 30, 2009, have been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.54, 17.1000, 17.1001, 17.1002, 17.1005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran in this case seeks reimbursement for care provided by non-VA facilities following an ATV accident in May 2009.  For the following reasons, his claim shall be granted.  

Generally, the admission of a Veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  Here, the Veteran's treatment at the non-VA facility was not authorized in advance as there is no indication that VA authorization was obtained prior to this particular admission, or within 72 hours thereafter, for the medical services provided to the Veteran for which the treating hospital is now seeking payment or reimbursement.

Congress, however, has authorized the reimbursement or payment for unauthorized emergency medical treatment of Veterans, under two statutory provisions, 38 U.S.C.A. §§ 1725 and 1728.  

In its previous decision, the Board explained why the Veteran was not eligible for reimbursement under 38 U.S.C.A. § 1728; the reasons underpinning that decision remain the same today, and the Board's prior determination will not be disturbed.  

Instead, payment for or reimbursement of emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725.  This law and its attendant regulations provide for payment or reimbursement of outside medical expenses if numerous provisions are met; those provisions are outlined in 38 C.F.R. § 17.1002.  Whether the Veteran met most of the provisions are not at issue; the only two criteria in question are 38 C.F.R. § 17.1002(b), whether the treatment was "for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health," and § 17.1002(c), whether a VA or federal facility "was not feasible available and an attempt to use them beforehand would not have been considered by a prudent layperson."  

The facts of this case are not in dispute.  On May 28, 2009, the Veteran injured his left leg while riding an ATV in rural Nebraska.  He initially sought treatment at Melham Memorial Medical Center in Broken Bow.  He was diagnosed as suffering from a fracture of the tibia and fibula.  He was discharged from that medical center at 11:50 at night, and told to report to a second hospital in Kearney at 8:30 the next morning.  

Records from Good Samaritan Hospital in Kearney show that, on the morning of May 29, the Veteran was evaluated by J.M.M., MD.  Dr. J.M.M. noted that the Veteran had a closed left tibia and fibula fracture.  He recommended surgical fixation of the Veteran's fracture, and that procedure was performed on the afternoon of the 29th.  The Veteran was discharged on the 30th.  

In a June 2009 letter, Dr. J.M.M. wrote that he felt that the Veteran "was best treated for his fracture at our facility and was not a good candidate for transfer to another facility for his operation.  Transfer would have delayed his treatment resulting in greater swelling and possible subsequent complication such as compartment syndrome."

At his March 2011 Board hearing, the Veteran stated that, following his release from the hospital in Broken Bow, he stayed in his truck outside of the hospital in Kearney until it opened the next morning.  He stated that he was in extreme pain, and that, when initially seen in Kearney the morning of the 29th, he was told it was against medical advice to be transferred to the closest VA facility in Omaha.  The Veteran also noted that there were no closer VA facilities than the hospital in Omaha, which was roughly 200 miles away.  

Considering the Veteran's testimony, along with the medical records detailing his injuries and Dr. J.M.M.'s June 2009 letter, the Board finds that the Veteran's treatment at Good Samaritan Hospital on May 29 and 30, 2009, was for a condition of such a nature that a prudent layperson would have expected that delay in seeking medical attention would have been hazardous to life or health.  The Board also finds that, considering the distance between the Veteran's home in central Nebraska and the VA hospital in Omaha, a VA or federal facility was not feasibly available, and an attempt to get to Omaha would not have been considered by a prudent layperson.  These findings are made when resolving reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Additionally, this analysis complies with the Court's August 2015 memorandum decision.

In making this finding, three facts are of critical importance.  First, though there are inconsistencies between the Veteran's description of his injury and the medical records describing that injury, it is clear that following the Veteran's discharge from the hospital in Broken Bow, he knew he had a broken tibia and fibula.  A prudent layperson would view a broken lower leg as a serious medical emergency.  Second, Dr. J.M.M.'s June 2009 letter detailed the complications that could have arisen had the Veteran been transferred to a VA facility.  Finally, given the distance to the closest VA facility, a prudent layperson would not consider it prudent to travel to that facility for care.  

As noted above, the records show that the Veteran has been billed by a number of separate providers for the care he received while at Good Samaritan Hospital.  In granting this claim, the Board concludes that payment to each of these providers (i.e., Good Samaritan Hospital, Kearney Anesthesia Associates, Platte Valley Medical Group, Great Plains Radiology, and Radiology Services P.C.) is warranted.


ORDER

Payment or reimbursement of unauthorized medical expenses incurred at a private medical facility on May 29 and 30, 2009, is granted.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


